HCFA Contract to Actuarial Research Corporation

DEPARTMENT OF HEALTH & HUMAN
SERVICES Health Care Financing Administration
Center for Medicaid and State Operations 7500 Security Boulevard Baltimore, MD 21244-1850
December 14, 2000
Dear State Medicaid Director:
The Health Care Financing Administration (HCFA) has awarded a contract to Actuarial Research
Corporation (ARC), with a subcontract to the University of Maryland's Center for Health Program
Development and Management (CHPDM), to provide technical assistance to States concerning risk
adjustment payment systems for Medicaid. These organizations have significant experience in
consulting with entities that have successfully developed and implemented risk adjustment payment
models. The primary objective of the project is to assist States in creating equitable payment
systems for their Managed Care Organizations and Prepaid Health Plans by risk adjusting payments
using health status and other characteristics of Medicaid beneficiaries. The technical assistance will
address the generic elements of risk adjustment payment systems, as well as particular models
available for States to adopt.
Currently, we are aware that eight States (Colorado, Delaware, Maryland, Michigan, Minnesota,
New Jersey, Oregon, Utah) have implemented comprehensive risk adjustment payment systems.
The CHPMD will survey these States about their experiences and invite them to participate in two
forums. The two intensive forums will be held in February and July of 2001. The forums will
address key issues that States must tackle when moving to risk adjustment payment systems. Staff
from the eight States will have the opportunity to exchange information on issues, challenges,
experiences, tools, and information systems capacity needed to implement risk adjustment payment
models.
The product of these forums will be a comprehensive guidance manual for States that are
considering or developing risk adjustment payment systems. We expect the manual to be completed
in December 2001. Its content will include elements of risk adjustment that a State should consider
when developing its system, including staff resources, data, systems design, and cost.

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd121400a.asp (1 of 2)4/12/2006 1:18:49 PM HCFA Contract to Actuarial
Research Corporation

If you have questions, please call John Mark Young, HCFA Project Officer at (410) 786-0505.
Sincerely,
/s/

Timothy M. Westmoreland

Director

cc:
HCFA Regional Administrators

HCFA Associate Regional Administrators for Medicaid and State Operations
Lee Partridge Director, Health Policy Unit American Public Human Services Association
Joy Wilson Director, Health Committee National Conference of State Legislatures
Matt Salo Director of Health Legislation National Governors' Association
<% 'Sitewide navigation info / do NOT edit %>

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd121400a.asp (2 of 2)4/12/2006 1:18:49 PM

